Citation Nr: 9916764	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-18 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
September 1968, and from June 1980 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Fargo, North Dakota, which denied the 
veteran's claims for service connection for hepatitis, a 
right hip disorder, and a left knee disorder.  The veteran 
filed a timely appeal to these adverse determinations.

The Board notes that, in this same June 1998 rating decision, 
the RO also denied the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD), and the veteran 
also appealed the denial of this claim.  However, as this 
claim was subsequently granted by the RO in a rating decision 
dated in October 1998, it is not presently before the Board.


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he currently suffers from hepatitis.  

2.  The veteran has not presented competent medical evidence 
that he currently suffers from a right hip disorder.

3.  The veteran currently suffers from a left knee disorder 
which was first manifest in service.





CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for hepatitis 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for a right 
hip disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  A left knee disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§  1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, supra.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra, Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza, 
supra; see also Heuer and Grottveit, both supra.  Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1998 (hereinafter, the "Court"), 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of § 3.303(b) if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage., 10 Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

I.  Hepatitis

Evidence relevant to the veteran's claim for service 
connection for hepatitis includes his service medical 
records, which indicate that the veteran was diagnosed during 
his first period of service with acute viral hepatitis in 
November 1967, and was treated for the disorder for the next 
several weeks.  A treatment note dated in December 1967 notes 
that the veteran had an "uneventful recovery," and was 
returned to full duty at that time.  The veteran's September 
1968 discharge examination observed that the veteran was 
status post hepatitis, but did not note the presence of any 
residuals.  The service medical records for the veteran's 
second period of service, from June 1980 to August 1997, are 
negative for any reported complaint or diagnosis of, or 
treatment for, hepatitis.

A discharge summary dated in March 1972 from Minot Air Force 
Base indicates that the veteran was hospitalized at that time 
for complaints of acute left upper abdominal pain.  He stated 
that he had had a bout of similar pain in 1968 in service, 
which was associated with a bout of hepatitis at that time.  
Clinical and laboratory testing results were normal.  The 
treating physician diagnosed abdominal pain, etiology 
undetermined, suspect secondary to splenic flexure syndrome.

The only other relevant post-service medical evidence is the 
report of a VA liver, gall bladder, and pancreas examination 
conducted in January 1998.  At that time, the veteran 
reported having been diagnosed with hepatitis in 1967 while 
in Vietnam, with "no known ongoing sequellae."  Clinical 
testing of the veteran showed normal findings, and results of 
laboratory testing of the veteran's blood, including 
aspartate transaminase (AST) and alanine transaminase (ALT) 
tests, was also normal.  The examiner diagnosed "no 
hepatitis found."

A review of this evidence confirms that the veteran was 
diagnosed with, and treated for, hepatitis in the late 
1960's.  However, there is no medical evidence which 
indicates that the veteran currently has hepatitis or suffers 
from any residuals of his earlier bout of hepatitis, several 
decades ago.  On the contrary, recent VA clinical and 
laboratory testing in January 1998 found no hepatitis to be 
present.  As a well-grounded claim requires medical evidence 
of a current disability, the veteran's claim for service 
connection for hepatitis must be denied as not well grounded.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).




II.  Right Hip Disorder

The veteran has also claimed entitlement to service 
connection for a right hip disorder.  In his substantive 
appeal, received by VA in September 1998, the veteran claimed 
that he originally injured his right hip in service in 
October 1984, when he slipped off the back end of a 2-1/2 ton 
truck.  He stated that he never went to see a doctor about 
it, since he did not think that it was important enough at 
the time.  He stated that he had continued to have pain in 
his right hip since that time.

A review of the veteran's service medical records reveals 
that they are entirely negative for any reported complaint or 
diagnosis of, or treatment for, a right hip disorder.  The 
Board notes that the veteran's service medical records do 
indicate that he was treated for an injury in October 1984, 
but this was diagnosed as an acute right lower back strain 
incurred when the veteran was lifting a heavy box of tent 
stakes.  No involvement of the right hip was noted in the 
treatment reports.

In January 1998, the veteran underwent a VA joints 
examination.  However, the veteran did not report any 
complaints relating to a right hip disorder, and no relevant 
findings or diagnosis were recorded.

In March 1998, the veteran again underwent a VA joints 
examination.  At that time, he reported that his right hip 
had been hyperabducted at the time of a fall out the back of 
a truck.  He stated that his right hip continued to bother 
him, with occasional popping and pain in the hip joint about 
once a week.  Clinical and x-ray examinations were normal, 
with no evidence of any right hip tenderness, edema, 
deformity, fractures, dislocations, or joint space narrowing.  
The examiner diagnosed "no right hip condition found."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with a right hip disorder.  As a well-grounded 
claim requires medical evidence of a current disability, the 
veteran's claim for service connection for a right hip 
disorder must also be denied as not well grounded.  See 
Rabideau, 2 Vet. App. at 144.

III.  Left Knee Disorder

The veteran has also claimed that he suffers from residuals 
of a left knee injury incurred in March 1996.  He states that 
he was diagnosed by a Dr. Petty in October 1996 as suffering 
from spurs in both knees and torn cartilage.

Evidence relevant to this claim includes the veteran's 
service medical records.  A review of these records reveals 
that the veteran was seen on multiple occasions, beginning in 
early 1996, for complaints of bilateral knee pain.  Diagnoses 
included bilateral degenerative joint disease of the knees, 
bilateral degenerative joint disease of the patellofemoral 
joint, and bilateral osteoarthritis of the knees.  Several of 
these diagnoses were made at an orthopedic clinic, and at 
least one diagnosis, in October 1996, was made based 
specifically on x-ray findings.  At the time of the veteran's 
separation examination, dated in May 1997, the veteran's 
lower extremities were listed as "abnormal," with a 
notation that the veteran wore bilateral knee braces due to 
instability, and was recently seen by the orthopedic clinic 
where he was diagnosed with osteoarthritis.

The only post-service evidence relevant to this claim 
consists of a March 1998 VA joints examination, which found 
"no left knee condition," based on clinical and 
x-ray findings.

A review of the evidence clearly reveals that the veteran was 
diagnosed with a left knee disorder in service, which was 
still present at the time of discharge.  Furthermore, since 
the veteran filed his claim for service connection only a few 
months following service discharge, and there is no evidence 
of any intercurrent post-service injury, the Board finds that 
a nexus or link between any current left knee disorder and 
the knee problems in service must be conceded.  Therefore, 
the only remaining question to be answered is whether the 
veteran currently suffers from a left knee disorder.  In this 
regard, the Board finds that, since the most recent diagnosis 
of a left knee disorder was rendered in May 1997, it 
constitutes "current" evidence of a disability.  However, 
this evidence is in direct conflict with the March 1998 
examination, which specifically found no evidence of any left 
knee disorder.  As both diagnoses were made based on clinical 
and x-ray findings, the Board finds that they are of 
approximately equal probative value.  Thus, the Board finds 
that the evidence raises at least a reasonable doubt that the 
veteran suffers from a current left knee disorder which was 
incurred in service.  Resolving all such reasonable doubt in 
the veteran's favor, as we must, (see 38 U.S.C.A. § 5107(b) 
(West 1991)); 38 C.F.R. § 3.102 (1997)), the Board determines 
that service connection is warranted for a left knee 
disorder.


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for hepatitis is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for a right hip disorder is denied.

Service connection for a left knee disorder is granted.


		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

